Title: John Quincy Adams to John Adams, 30 July 1784
From: Adams, John Quincy
To: Adams, John



Hond. Sir
London July 30th. 1784

I was so lucky as to have a passage of 26 hours from Helvoetsluis to Harwich and arrived in town this morning. I will not attempt to describe my feelings at meeting two persons so dear to me after so long an absence: I will only say I was completely happy.
You will perhaps have heard before this reaches you, that Mr.



Jefferson is arrived, and is gone forward to Paris. This may perhaps alter your intentions about our going to the Hague. We shall therefore not leave this Place, untill we receive Letters from you. If you think of going directly to Paris, we might go there to meet you; or we could meet you at some other place in France—the disagreeable passage might thereby be saved—but you will be able to judge, and will be so good as to let us know your intentions, as soon as possible.
I have seen a Coach, which I think would do extremely well for your Purpose; it is large; convenient, for four Persons, and has every necessary accommodation; it is nearly new and will come I believe to about 120 Guinea’s. It is second hand, but as good as if new, and I think it will be preferable to having one made, which besides being much more expensive, would, take up a great deal of time.

Your dutiful Son.
J. Q. Adams

